Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant has amended the claims and argues the claims as amended overcome the art of record (See Applicant Arguments/Remarks, filed 7/20/2022).  Examiner disagrees.  Applicant is directed to the teachings of Bowers [0082] which was in the original rejection of Claim 6 and has been incorporated into Claim 1 to address the amended limitation.  Examiner contends that the combination of Kelly, Acres, and Bowers teach Claim 1 as provided below.
3.	This is a non-final rejection because Examiner rejected Claim 12 along with Claims 3 and 4 but did not specifically cite where the subject matter may be found; and the correct typo graphical errors.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 7, 8, 9, 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,015,344 to Kelly, U.S. Pat. Pub. No. 2011/0086690 to Acres and U.S. Pat. Pub. No. 2011/0212766 to Bowers.

In Reference to Claim 1
Kelly discloses a game machine (Fig. 1), comprising: 
a monetary input device 14 configured to determine a monetary value associated with a physical item (“coins” Col. 7 |. 42); 
a user interface 16 configured to: 
enable a player to place a coin for a game of chance (Fig. 5 254); 
enable the player to interact with the game of chance using a gaming input device (“chance” Col. 4. L.1); and 
a processor programmed to: 
add the monetary value to a credit balance for the player (Col. 7, Il. 47-50); 
enable the player to win a prize associated with the game of chance based at least in part on input received by the gaming input device (“prize” Col. 3, |. 66 based on input from the player Col. 4, Il. 8-15), the game of chance comprising an at least partially skill-based activity, wherein the player is enabled to interact with the at least partially skill-based activity using the gaming input device (According to Kelly, both games or chance and skill may be played where even some games of chance are based on a low level of player skill Col. 8, Il. 45-46. Further, Kelly discloses prizes are won by player skill, chance or a mixture of skill and chance Col. 37, Il. 1-4); and 
adjust prize amounts based on (i) a skill level of the player (“In some embodiments, the player wins a specific prize if that player achieves a predetermined goal or task during the game  process based on a skilled performance.” Col. 4, Il. 60-65), and (ii) a desired predetermined percentage or percentage range of money or credits returned to the player (According to Kelly, Fig. 14. Field 478 allows an operator to indicate that “20% of the revenue of all games played on all of the linked gaming units will be in the form of payout” Col.38 Il. 17-25. This percentage is maintained by the system automatically adjusting the prize cost 474 to achieve the percentage (Col. 38, Il. 21-31). See also, Fig. 9a, 478 prize payout percentage, based on money collected, can be predetermined and maintained by adjusting payouts 474. This is equivalent to Applicant’s disclosure of a desired predetermined percentage or return-to-player value or range Spec. 45).
However, Kelly is not explicit as to rudimentary operations of gaming machines such as for the player to select a wager amount; enable the player to initiate a cash out operation, deduct the selected wager from the credit balance, and decrease the credit balance in response to the cash out operation.
Acres discloses a wagering device wherein a player selects a wager amount (Fig. 2B 32B to Play 1 line and Bet 1 line and permutations thereof); enable the player to initiate a cash out operation ([00240), deduct the selected wager from the credit balance ([0076]) and decrease the credit balance in response to the cash out operation (“balance of credits” [(0024)]).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Here, one of skill in the art would combine the art elements of Acres into the gaming device to provide amplification of the general operation of the gaming device to achieve the
predicable result of more thoroughly teaching the mechanics of paying for games, playing games and retrieving prizes.
	Kelly awards prizes but is silent as to amounts being increased or decreased and the amounts based on a current skill level of the player relative to a historical skill level of the player.
	Bowers teaches that tracking activity for award purposes includes assessing whether or not the player has a skill history and prize history base on those skills based on past play (Fig, 7 704, [0082]) and to take appropriate actions to boost or acknowledge past performance in prize determinations.  Bowers teaches creation of current skill levels [0082].  Bowers teaches that awards are assessed against a theoretical payout percentage thereby if a relative difference is below the theoretical level the system can trigger a trigger payout amount.  Conversely, if the assessed award level is above the theoretical limit, the trigger can be ignored and not pay out any portion of the trigger surplus [0073, start with “Returning to Fig. 4…”].  
	Here, one of skill in the art would recognize that the adjusting of Kelly about the 
theoretical level is further explained by Bowers who teaches that award amounts are adjusted up or down relative to the theoretical level as a function of triggered award modifiers such as the determination of a player skill level.  The Courts have held that combining prior art elements (e.g., skill level, theoretical levels) according to known methods (e.g., adjust the player award) to 
achieve predictable results is indicia of obviousness. 

In Reference to Claims 7, 8, and 9 
Kelly discloses the invention substantially as claimed. However, the reference does not explicitly disclose adjusting the prize amount based on a historical skill level of a player, determining the skill level of the player based on a player performance {historical skill level, prize history} during at least one previous gaming session or wherein prize amounts are adjusted to a predetermined return to player percentage or predetermined return to player percentage range level if a historical skill level of the player has not yet been determined.
Bowers teaches that tracking activity for award purposes includes assessing whether or not the player has a skill history and if not to determine one [0082]; and prize history based on those skills based on past play {at least one previous gaming session} (Fig. 7 704, [0082]); and to take appropriate actions to boost or acknowledge past performance in prize determinations.  Bowers teaches that awards are assessed against a theoretical payout percentage thereby if a relative difference is below the theoretical level the system can trigger a trigger payout amount. [0073]. Conversely, if the assessed award level is above the theoretical limit, the trigger can be ignored and not pay out any portion of the trigger surplus [0073, start with “Returning to Fig. 4…”].  
Here, one of skill in the art would recognize that by combining this logic into the operation of Kelly would result in conditioning past and current awards based on performance or preset payout percentage ratios in the case of the presence or absence of a prize or skill record from past game play and modifying the ratios accordingly. By combining prior art elements according to known methods to yield predictable results has been held by the Courts to be indicia of obviousness.


In Reference to Claim 10
Bowers teaches that tracking activity for award purposes includes assessing whether or not the player has a skill history and prize history base on those skills based on past play (Fig, 7 704, [0082]). Examiner interprets Bowers to retain past skill levels of a player and by this retention there is an updating as new information from current play is added to the history.

In Reference to Claim 11
Kelly discloses insertion of a smart card storing electronic data and have access to a game credit account for the player along with verification of the identity of the player to allow money to be billed or deducted from a player’s account Col. 7 Il. 55-63. Calling the card a reward card is non-functional descriptive matter as nothing in the recitation indicates the reward card operates in a particular manner or services a specific purpose.

In Reference to Claim 13
Kelly in view of Acres adjust the prize amounts and the randomness of the game of chance to maintain a predetermined percentage or percentage range of money or credits returned to the player over time (Fig. 9a 478, 474).

8.  Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, Acres, 
Bowers further in view of U.S. Pat. Pub. No. 2010/0234094 to Gagner.
Kelly discloses the invention substantially as claimed. However, the reference does not
explicitly disclose wherein the prize amounts associated with the at least partially skill-based activity are varied for a player with a high skill level relative to a player with a low skill level and wherein the processor is further programmed to adjust the prize amounts based on at least one player skill attribute of speed, dexterity, and agility.
Gagner teaches that prize amounts and difficult levels are modified based on high and low levels of skill and award deductions or enhancements in awards so that a predetermined randomly selected outcome is achieved. The example is how well a player navigates a fighter jet during game play ([0152]).
Here, one of skill in the art would be aware that prize amounts can vary based on skill level and difficulty and that navigating a jet fighter involves speed, dexterity and agility. Further, that by tracking player skills, the impact of maintaining the desired predetermined payout of Kelly can be maintained. The Courts have held that use of known technique to improve similar devices (methods, or products) in the same way is indicia of obviousness.

9.  Claims 3, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, Acres, Bowers, and U.S. Pat. Pub. No. 2004/0259631 to Katz.

In Reference to Claims 3 and 4
Kelly and the combination of references discloses the invention substantially as claimed. However, Kelly does not explicitly disclose wherein the skill level of the player is determined based on a prize history associated with the player and wherein the processor is further programmed to adjust the prize amounts based on a skill level of a player is determined by monitoring play of the electronic gaming machine by the player during a given time period.
Katz teaches “Further, success in the first phase of play may lead to a variable prizing phase, such as where the players with the top scores in the first phase are permitted to play the second phase for the top prizes.” [0049]. In reference to Claim 4, the monitoring the first phase of play is deemed to be the claimed given period of time.
One of skill in the art would recognize that use of known technique of factoring in past performance in gaming machine award determinations to improve similar devices (methods, or products) in the same way is indicia of obviousness.

In Reference to Claim 14
Kelly in view of Katz teaches of a variable prizing phase, such as where the players with the top scores in the first phase are permitted to play the second phase for the top prizes.” ([0049]). Examiner construes Katz’ variable prizing phase as a bonus game allowed to those who qualify {predetermined outcome} from the first of base game. This prizing phase are for those players who are top scorers because of their skill ([0049]).

10.  Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly, Acres, Bowers, and U.S. Pat. Pub. No. 2010/0153194 to Oram.
Kelly and the combination of references discloses the invention substantially as claimed. However, Kelly is silent as to determining the identity of the player based on recognizing a mobile device of the player.
Orem teaches that a "personally identifying transaction instrument" can include or be associated with, by way of example and without limitation, a debit card, a credit card, a smart card, a gift card, a pre-paid card, a stored value card, a bank card, a player card, a "frequent-player" card, a user name and password combination, an account identifier, indicia such as a bar code or a magnetic stripe, a human biological identifier, a voucher, a radio frequency identification (RFID) tag or transmitter, an ATM card, a combination card, any other coded indicia, Bluetooth.TM.-enhanced devices, mobile communications devices adapted for use with the above, or combinations of any of the above. The personally identifying transaction instrument is or can represent a personal identifier specific to an individual person, a group, a retailer, a chain of stores, or a specific device, as exemplified above. The personally identifying transaction instrument can further be associated with a unique identifier such as a credit or debit card number, serial number, account number, IP address, or e-mail address, for example. [0010].
Here, one of skill in the art would readily modify the smart card used by the player for identification of the player account (Col. 7, ll. 55) could be modified by the litany of alternatives taught by Orem to include identifying the player’s personally identifiable transaction instrument to identify the player and player account.  Expanding the ways a player is able to engage in gaming is more convenient for the player and increases traffic for the gaming establishment.  The Courts have held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is indicia of obviousness.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715